20-12097-scc         Doc 47       Filed 09/14/20 Entered 09/14/20 09:25:35                    Main Document
                                               Pg 1 of 13



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                       Re: ECF No. 9
In re

CENTURY 21 DEPARTMENT STORES LLC,
et al.,                                                                Chapter 11

                  Debtors.1                                            Case No. 20-12097 (SCC)

                                                                       (Jointly Administered)


         INTERIM ORDER (I) AUTHORIZING DEBTORS TO (A) CONTINUE
          TO MAINTAIN THEIR INSURANCE POLICIES AND PROGRAMS
     AND SURETY BOND PROGRAM AND (B) HONOR CERTAIN OBLIGATIONS
        WITH RESPECT THERETO AND (II) MODIFYING THE AUTOMATIC
      STAY WITH RESPECT TO THE WORKERS’ COMPENSATION PROGRAM

                 Upon the motion (the “Motion”)2 of Century 21 Department Stores LLC, and its

debtor affiliates, as debtors and debtors in possession in the above-captioned Chapter 11 Cases

(collectively, the “Debtors”), pursuant to sections 105(a), 362(d), 363(b) and 503(b) of title 11 of

the United States Code (the “Bankruptcy Code”), for (a) authority, but not direction to

(i) continue to maintain, renew, or terminate, in their sole discretion, their Insurance Policies and

Programs (including the Workers’ Compensation Program and the Debtors’ premium financing

arrangements) and the Surety Bond Program, (ii) honor their Insurance and Surety Obligations in

the ordinary course of business during the administration of these Chapter 11 Cases, (iii) pay any

prepetition Insurance Obligations, including, without limitation, amounts owed under the Premium

Financing Agreements and to the Insurance Service Providers, and (b) modification of the


1
         The Debtors in these chapter 11 cases (the “Chapter 11 Cases”), along with the last four digits of each
Debtor’s federal tax identification number, as applicable, are Century 21 Department Stores LLC (4073), L.I. 2000,
Inc. (9619), C21 Department Stores Holdings LLC (8952), Giftco 21 LLC (0347), Century 21 Fulton LLC (4536),
C21 Philadelphia LLC (2106), Century 21 Department Stores of New Jersey, L.L.C. (1705), Century 21 Gardens Of
Jersey, LLC (9882), C21 Sawgrass Blue, LLC (8286), C21 GA Blue LLC (5776), and Century Paramus Realty LLC
(5033). The Debtors’ principal place of business is: 22 Cortlandt Street, 5th Floor, New York, NY 10007.
2
         Capitalized terms used but not otherwise defined herein shall have the respective meanings ascribed to such
terms in the Motion.
20-12097-scc        Doc 47    Filed 09/14/20 Entered 09/14/20 09:25:35              Main Document
                                           Pg 2 of 13



automatic stay if necessary to permit the Debtors’ employees to proceed with any claims they may

have under the Workers’ Compensation Program, all as more fully set forth in the Motion; and the

Court having jurisdiction to consider the Motion and the relief requested therein pursuant to 28

U.S.C. §§ 157 and 1334, and the Amended Standing Order of Reference M-431, dated January 31,

2012 (Preska, C.J.); and consideration of the Motion and the requested relief being a core

proceeding pursuant to 28 U.S.C. § 157(b); and venue being proper before the Court pursuant to

28 U.S.C. §§ 1408 and 1409; and due and proper notice of the Motion having been provided to the

Notice Parties; and such notice having been adequate and appropriate under the circumstances,

and it appearing that no other or further notice need be provided; and the Court having reviewed

the Motion; and the Court having held a hearing on September 10, 2020 to consider the relief

requested in the Motion on an interim basis (the “Hearing”); and upon the Veit Declaration, filed

contemporaneously with the Motion, and the record of the Hearing; and the Court having

determined that the legal and factual bases set forth in the Motion establish just cause for the relief

granted herein; and it appearing that the relief requested in the Motion is necessary to avoid

immediate and irreparable harm to the Debtors and their estates as contemplated by Bankruptcy

Rule 6003, and is in the best interests of the Debtors, their estates, creditors, and all parties in

interest; and upon all of the proceedings had before the Court and after due deliberation and

sufficient cause appearing therefor,

       IT IS HEREBY ORDERED THAT:

               1.      The Motion is granted on an interim basis to the extent set forth herein.

               2.      The Debtors are authorized, but not directed, to pay, in the ordinary course

of business, all Insurance Obligations (including, without limitation, amounts owed under the

Premium Financing Agreements and to the Insurance Service Providers) arising under or relating

to the Insurance Policies and Programs, including, without limitation, any new Insurance Policies


                                                  2
20-12097-scc        Doc 47    Filed 09/14/20 Entered 09/14/20 09:25:35             Main Document
                                           Pg 3 of 13



and Programs, and whether or not such Insurance Policies and Programs are listed on Annex 1

hereto, and any new Premium Financing Agreements, whether or not such Premium Financing

Agreements are listed on Annex 2 hereto, regardless of whether accruing or relating to the period

before or after the Petition Date; provided that, the Debtors are authorized, but not directed, to pay

only amounts due and payable as of the Petition Date and amounts that are or become due and

payable between the Petition Date and the date that a final order on the Motion is entered in an

amount in the aggregate not to exceed $150,000, unless otherwise ordered by the Court.

               3.      In accordance with this Interim Order (or any other order of this Court),

each of the financial institutions at which the Debtors maintain their accounts relating to the

payment of any obligations described in the Motion are authorized and directed to (i) receive,

process, honor, and pay all checks presented for payment and to honor all fund transfer requests

made by the Debtors related thereto, to the extent that sufficient funds are on deposit in those

accounts and (ii) accept and rely on all representations made by the Debtors with respect to which

checks, drafts, wires, or automated clearing house transfers should be honored or dishonored in

accordance with this or any other order of this Court, whether such checks, drafts, wires, or

transfers are dated prior to, on, or subsequent to the Petition Date, without any duty to inquire

otherwise, and without liability for the following the Debtors’ instructions.

               4.      The Debtors are authorized, but not directed, to maintain their Insurance

Policies and Programs, including the arrangements under the Premium Finance Agreements, in

accordance with practices and procedures that were in effect before the commencement of these

Chapter 11 Cases.

               5.      The Debtors, with notice to and the consent of the Prepetition Agent, are

authorized, but not directed, to revise, extend, supplement or otherwise modify their insurance




                                                  3
20-12097-scc        Doc 47    Filed 09/14/20 Entered 09/14/20 09:25:35             Main Document
                                           Pg 4 of 13



coverage or Surety Bonds as needed, including without limitation, through the purchase or renewal

of new or existing insurance policies or Surety Bonds or through entering into or renewing new or

existing premium financing agreements.

               6.      Pursuant to section 362(d) of the Bankruptcy Code, the automatic stay shall

be modified to the extent necessary to permit the Debtors’ employees to proceed with any claims

that they may have under the Workers’ Compensation Program and for the Debtors to honor and

pay such obligations whether or not arising prior to the Petition Date.

               7.      Nothing in the Motion or this Interim Order shall be deemed to authorize

the Debtors to accelerate any payments not otherwise due prior to the date of the final hearing to

consider the relief requested in the Motion (the “Final Hearing”).

               8.      Notwithstanding anything to the contrary in this Interim Order, any

payment made or action taken by any of the Debtors pursuant to the authority granted in this

Interim Order must be in compliance with, and shall be subject to: (i) any interim or final order

approving the Debtors’ use of cash collateral and/or any postpetition financing facility (in either

case, the “Cash Collateral Order”); (ii) the documentation in respect of any such use of cash

collateral and/or postpetition financing; and (iii) the budget governing any such use of cash

collateral and/or postpetition financing. To the extent there is any inconsistency between the terms

of the Cash Collateral Order and this Interim Order, the terms of the Cash Collateral Order shall

control.


               9.      Nothing contained in the Motion or this Interim Order, nor any payment

made pursuant to the authority granted by this Interim Order, is intended to be or shall be construed

as (i) an admission as to the validity of any claim against the Debtors, (ii) a waiver of the Debtors’

or any appropriate party in interest’s rights to dispute the amount of, basis for, or validity of any



                                                  4
20-12097-scc         Doc 47   Filed 09/14/20 Entered 09/14/20 09:25:35             Main Document
                                           Pg 5 of 13



claim against the Debtors, (iii) a waiver of any claims or causes of action which may exist against

any creditor or interest holder, or (iv) an approval, assumption, adoption, or rejection of any

agreement, contract, lease, program, or policy between the Debtors and any third party under

section 365 of the Bankruptcy Code.

               10.      Nothing herein shall create, nor is intended to create, any rights in favor of

or enhance the status of any claim held by any party.

               11.      The requirements of Bankruptcy Rule 6003(b) have been satisfied.

               12.      Under the circumstances of these Chapter 11 Cases, notice of the Motion is

adequate under Bankruptcy Rule 6004(a).

               13.      Notwithstanding Bankruptcy Rule 6004(h), this Interim Order shall be

immediately effective and enforceable upon its entry.

               14.      The Debtors are authorized to take all action necessary to effectuate the

relief granted in this Interim Order.

               15.      The Court shall retain jurisdiction to hear and determine all matters arising

from or related to the implementation, interpretation, and/or enforcement of this Interim Order.

               16.      The Final Hearing shall be held on September 30, 2020, at 11:00 a.m.

(Prevailing Eastern Time) and any objections or responses to the Motion shall be in writing, filed

with the Court, and served upon (i) the proposed attorneys for the Debtors, Proskauer Rose, LLP,

70 West Madison, Ste. 3800 Chicago, IL 60602-4342 (Attn: Jeff J. Marwil, Esq.); Eleven Times

Square, New York, New York 10036 (Attn: Lucy F. Kweskin, Esq.); (ii) the United States Trustee

for Region 2, U.S. Department of Justice, Office of the U.S. Trustee, 201 Varick Street, Rm. 1006,

New York, NY 10014 (Attn: Andrea B. Schwartz, Esq.); and (iii) counsel to the Prepetition Agent,

Morgan Lewis & Bockius LLP, One Federal Street, Boston, MA 02110, (Attn: Julia Frost-Davies,




                                                  5
20-12097-scc      Doc 47     Filed 09/14/20 Entered 09/14/20 09:25:35             Main Document
                                          Pg 6 of 13



Esq.); Morgan Lewis & Bockius LLP, 2049 Century Park East, Los Angeles, CA 90067 (Attn:

David Riley, Esq.), in each case, so as to be actually received on or prior to 12:00 p.m. (Prevailing

Eastern Time) on September 24, 2020.


Dated: September 14, 2020
       New York, New York

                                              /S/ Shelley C. Chapman
                                              HONORABLE SHELLEY C. CHAPMAN
                                              UNITED STATES BANKRUPTCY JUDGE




                                                 6
                                                   Annex 1

                                                Policy Schedule

                                                                                                                                      Annual
 Type of Coverage                    Insurer             Policy Number(s)      Policy Term
                                                                                                                                     Premium




                                                                                                            20-12097-scc
Property/Boiler     Liberty Mutual                   YS2-L9L-464440-019     8/1/2020-8/1/2021                                      $226,625
                    Lloyds of London                 PG1902704
Property/Boiler     Steadfast (Zurich E &S)          XPP-5492113-06         8/1/2020-8/1/2021                                      $78,450


Property/Boiler     Axis                             EAF624722-19           8/1/2020-8/1/2021                                      $123,226




                                                                                                            Doc 47
Property/Boiler     Starr Surplus                    SLSTPTY11215019        8/1/2020-8/1/2021                                      $123,226




                                                                                        Filed 09/14/20 Entered 09/14/20 09:25:35
Property/Boiler     Lloyds (Houston Casualty)        PG1902346              8/1/2020-8/1/2021                                      $41,897


Property/Boiler     Lloyds (SII 1945)                PG1902346              8/1/2020-8/1/2021                                      $13,407




                                                                                                     Pg 7 of 13
Property/Boiler     Lloyds (UUL9797)                 PG1902346              8/1/2020-8/1/2021                                      $16,758


Property/Boiler     Lloyds (APL)                     PG1902346              8/1/2020-8/1/2021                                      $33,517


Property/Boiler     Lloyds (AMA 1200)                PG1902696              8/1/2020-8/1/2021                                      $34,555


Property/Boiler     Lloyds (NEO 2468/4242)           PG1902696              8/1/2020-8/1/2021                                      $43,194


Property/Boiler     Lloyds (ATL)                     PG1902698              8/1/2020-8/1/2021                                      $57,592




                                                                                                            Main Docum
                                                                                                                                        Annual
 Type of Coverage                    Insurer               Policy Number(s)      Policy Term
                                                                                                                                       Premium


Property/Boiler     Lloyds (CHN 2015)                   PG1902707             8/1/2020-8/1/2021                                      $28,796




                                                                                                              20-12097-scc
Property/Boiler     Lloyds (HDU)                        PG1902702             8/1/2020-8/1/2021                                      $35,100


Property/Boiler     Allianz                             USP00080719           8/1/2020-8/1/2021                                      $217,346


Property/Boiler     Endurance American Specialty Ins.   ARP110011564202       8/1/2020-8/1/2021                                      $27,025




                                                                                                              Doc 47
Property/Boiler     Lloyds (LIB)                        PG1902712             8/1/2020-8/1/2021                                      $23,659




                                                                                          Filed 09/14/20 Entered 09/14/20 09:25:35
Excess Property     Evanston Ins. Co.                   MKLV10XP003501        8/1/2020-8/1/2021                                      $29,567


Excess Property     Liberty Mutual                      MQ2-L9L-464440-029    8/1/2020-8/1/2021                                      $18,553




                                                                                                       Pg 8 of 13
Excess Property     Great                               CPP 863 59-89-12      8/1/2020-8/1/2021                                      $70,044
                    American
Excess Property     Landmark American                   LHT909486             8/1/2020-8/1/2021                                      $9,079


Excess Property     Axis Surplus Lines                  EAF632184-19          8/1/2020-8/1/2021                                      $20,754


Excess Property     QBE Specialty                       CFE1317141            8/1/2020-8/1/2021                                      $33,271


Excess Property     QBE Specialty                       CFE1317141            8/1/2020-8/1/2021                                      $11,872




                                                                                                              Main Docum
                                                                                                                                         Annual
 Type of Coverage                    Insurer                Policy Number(s)      Policy Term
                                                                                                                                        Premium


Excess Property     Homeland Ins. Co. of Delaware (One   795010502             8/1/2020-8/1/2021                                      $88,204
                    Beacon)




                                                                                                               20-12097-scc
Excess Property     Allianz Global                       USL00103218           8/1/2020-8/1/2021                                      $17,251
                    Beazley                              B6012BUSACONT18                                                              $10,377
                    Lloyds HIS                           PG1902350                                                                    $20,754
                    Lloyds APL                                                                                                        $6,911




                                                                                                               Doc 47
                    Lloyds TRV                                                                                                        $8,654
                    Lloyds XLS                                                                                                        $10,377
                    Lloyds AML                                                                                                        $20,754




                                                                                           Filed 09/14/20 Entered 09/14/20 09:25:35
                    Lloyds AUL                                                                                                        $7,782
General Liability   Starr Indemnity & Liability Co.      1000305306201         4/1/20-21                                              $874,590


EPLI                Beazley                              V1232E190801          1/31/20-1/31/21                                        $144,281




                                                                                                        Pg 9 of 13
EPLI Punitive       Paragon                              B0146ERUSA1900001     1/31/20-1/31/21                                        $14,428


Umbrella            Allied Workd Assurance Co (US)       0307-5750             4/1/20-21                                              $237,350
                    Inc.(Admitted)
Umbrella            Aspen                                CX00G4Q20             4/1/20-21                                              $80,713


Excess Umbrella     Zurich American Ins. Co.             AEC937978416          4/1/20-21                                              $64,650

Excess Umbrella     Chubb                                798167-11             4/1/20-21                                              $45,450




                                                                                                               Main Docum
                                                                                                                                         Annual
 Type of Coverage                        Insurer           Policy Number(s)      Policy Term
                                                                                                                                        Premium


Excess Umbrella        Liberty Mutual (Ohio Casualty)   ECO2156038963         4/1/20-21                                               $31,997

Excess Umbrella        Fireman's Fund                   USL005770206          4/1/20-21                                               $6,375




                                                                                                               20-12097-scc
Fidelity/Crime         Berkley                          BCCR 45002454-22      11/30/19-11/30/20                                       $36,654


Automobile             Starr Indemnity                  1000198458191         4/1/20-21                                               $335,035
                                                                                                                                      $12,354
                                                                                                                                      $12,234




                                                                                                               Doc 47
Workers                New York State Insurance Fund    L814 095-6            2/2/20-21                                               $23,396
Compensation




                                                                                           Filed 09/14/20 Entered 09/14/20 09:25:35
Workers                Everest                          RM1GL00015            3/31/20-21                                              $1,837,450
Compensation                                            RM1WC00023

Ocean Marine           Tokio Marine & Nichido Fire      T060010993            3/1/20-3/1/21                                           $50,000




                                                                                                       Pg 10 of 13
Nuclear, Biological    Allianz                          USL00168019           3/6/19-3/6/22                                           $558,357
& Chemical Liability


Nuclear, Biological    Tokio Marine                     PPK1956239            3/6/19-3/6/22                                           $157,566
& Chemical Liability
Excess


Storage Tank           Chubb (Ace American)             G28309569 002         5/23/20-21                                              $350
Liability




                                                                                                               Main Docum
                                                                                                                                Annual
 Type of Coverage                   Insurer      Policy Number(s)      Policy Term
                                                                                                                               Premium
Pollution Legal     Tokio Marine              PPK1854322            7/15/18-23                                               $110,425
Liability


Cyber Liability     Beazley                   B0180/PH2001787       2/1/20-21                                                $126,815




                                                                                                      20-12097-scc
Cyber Liability     XL (Greenwich Ins.)       MTE 9034305 03        2/1/20-21                                                $83,021
Excess




                                                                                                      Doc 47
Flood               Hartford                  87060123922017        11/23/19-20                                              $2,401


Flood               Philadelphia              87028576722018        9/22/19-20                                               $1,600




                                                                                  Filed 09/14/20 Entered 09/14/20 09:25:35
Flood               Wright National Flood     29115162580402        6/17/20-21                                               $2,451


Flood               Wright National Flood     29115188742500        9/5/19-20                                                $8,558




                                                                                              Pg 11 of 13
Flood               Wright National Flood     29115162579202        6/17/20-21                                               $4,664




                                                                                                      Main Docum
                                                               Annex 2

                                                Premium Financing Arrangements


 Premium                                                                                                                                           No. of
                                         Type of     Policy       Financed        Down        Installment                                                      Interest
 Financier           Insurer                                                                                                                    Installments
                                        Coverage     Term         Premium        Payment        Amount                                                           Rate




                                                                                                                         20-12097-scc
                                                                                                                                                Outstanding
AFCO          Various Policies (I       General      4/1/20-    $1,753,167.94   $914,424.00   $141,730.71                                            4         3.017%
Credit        Dachs & Sons, broker)     Liability      21
Corporation
First         Various Policies          Property/    8/1/20-    $2,398,202.36   $495,595.38   $214,273.82                                            9         3.250%
Insurance     (Alliant Insurance         Boiler        21
Funding       Services - Real Estate,




                                                                                                                         Doc 47
              broker)




                                                                                                     Filed 09/14/20 Entered 09/14/20 09:25:35
                                                                                                                 Pg 12 of 13
                                                                                                                         Main Docum
20-12097-scc   Doc 47   Filed 09/14/20 Entered 09/14/20 09:25:35   Main Docum
                                    Pg 13 of 13
